Citation Nr: 0615346	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  98-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a thoracic spine 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).   

Procedural history

The veteran served on active duty in the United States Navy 
from April 19, 1972 until May 5, 1972.  He was discharged due 
to a pre-existing condition which manifested as complaints of 
low back pain.  

The veteran also served on active duty in the United States 
Marine Corps from October 5, 1972 until June 8, 1973.  This 
period of service was also terminated due to a pre-existing 
condition which manifested as complaints of low back pain.  

The veteran's final period of active duty service was in the 
United States Army from November 16, 1976 until April 11, 
1977.    The veteran was discharged from that period of 
active duty on the grounds of fraudulent enlistment.  He was 
advised in writing in September 1977 that he was not eligible 
for any benefits stemming from this period of service, as it 
had been voided.  

In February 1992, the RO received the veteran's claim of 
entitlement to service connection for a lumbar spine 
condition.  An October 1992 decision denied the veteran's 
claim.  The veteran did not appeal.  

In August 1997, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for a low back disability.  An April 1998 rating 
decision denied that claim, and the veteran appealed.

The veteran filed claims of entitlement to service connection 
of cervical spine and thoracic spine disabilities.  These 
claims were denied in March 2000 and May 2002 rating 
decisions respectively.  The veteran has since perfected an 
appeal as to both claims.   

In May 2003, the veteran requested a hearing before a 
Veterans Law Judge in Washington, D.C.  The hearing was 
originally scheduled for June 2005.  Prior to that hearing, 
the veteran contacted VA and asked that the hearing be 
rescheduled.  The hearing was rescheduled for May 2006.  The 
veteran did not appear, and he did not contact VA to request 
that the hearing be rescheduled.  

Issues not on appeal

In February 2005, the veteran was granted a non service-
connected pension.  He has not expressed disagreement with 
that decision.  In a March 2005 RO rating decision, 
entitlement to service connection for asthma, a duodenal 
ulcer and gastroesophageal reflux disease was denied.  To the 
Board's knowledge, the veteran did not file a notice of 
disagreement as to that decision.  Those matters are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




FINDINGS OF FACT

1.  The veteran's period of enlistment from November 16, 1976 
until April 11, 1997 was fraudulent, and no benefits are 
payable for injuries or events which occurred during that 
period of service.

2.  An October 1992 RO decision denied the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.  

3.  The evidence received since the October 1992 RO decision 
is not so significant that it must be considered in order to 
decide fairly the merits of the veteran's  of entitlement to 
service connection for a lumbar spine disability.  
 
4.  The medical evidence of record does not indicate that the 
veteran suffers from any current disability of the thoracic 
spine or of the cervical spine.  


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying the claim of 
entitlement to service connection of a lumbar spine 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §  20.1103 (2005).

2.  Since October 1992, new and material evidence has not 
been received, so the  previously denied claim of entitlement 
to service connection for a lumbar spine disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Disabilities of the cervical and thoracic spine were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim of entitlement to 
service connection for a lumbar spine disability, which was 
finally denied in an October 2002 RO rating decision.  He is 
also seeking entitlement to service connection for cervical 
spine and thoracic spine disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

Initial matter - fraudulent enlistment

As noted in the Introduction above, the veteran three short 
periods of active duty in three different branches of service 
(the Navy, Marine Corps and Army, respectively).  He was 
discharged from the first period of service, in late April 
and early May 1972,  after less than three weeks due to a 
pre-existing lumbar spine condition.  Notwithstanding his 
medical discharge, he enlisted in the Marine Corps later in 
1972 and was discharged in June 1973 for the same reason.  
Undaunted, he once again enlisted in 1976, this time in the 
Army, under a different name.  After a few months, his past 
record was found out, and he was discharged due to fraudulent 
enlistment.        

The veteran's essential contentions as to each of his three 
claimed back disabilities are that injuries suffered during 
any and/or all of his three periods of service, to include a 
fall in 1976.    

With respect to the purported back injury in 1976,  because 
that third enlistment period was fraudulent, any injury or 
disease incurred during that period cannot be used as a basis 
to substantiate a service connection claim or be used as new 
evidence to re-open a previously denied claim.  An 
undesirable discharge by reason of fraudulent enlistment 
voids the enlistment from the beginning.  See 38 C.F.R. § 
3.14(b) (2005); see also Maldonado v. Brown, 6 Vet. App. 48 
(1993).  A September 1977 administrative decision confirmed 
that the veteran's discharge was undertaken under 38 C.F.R. 
§ 3.14 (b) and that benefits for any injury incurred or 
aggravated by that service are not payable.   Accordingly, 
any injury or illness reflected in those records cannot 
support the veteran's claims and will not be discussed any 
further herein. 
  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the numerous 
April 1999 SOC pertaining to his lumbar spine claim and in 
the April 2003 SOC and May 2003 SOC pertaining to his 
thoracic and cervical spine claims.    

Specifically concerning the veteran's lumbar spine claim 
notice to the veteran regarding new and material evidence was 
given to the veteran repeatedly over the past nine years that 
he has been pursuing this claim.  Several letters, including 
a letter dated September 19, 2003, specifically explained 
that evidence sufficient to reopen the veteran's previously 
denied claims must be "new and material," largely tracking 
the regulatory language of 38 C.F.R. § 3.156(a).  The 
September 2003 letter also informed the veteran that new and 
material evidence would be evidence that pertains to the 
reason the claim was previously denied.  

The September 2003 letter also referred to the reasons of the 
October 1992 prior final denial and advised the veteran that 
he would need evidence of a current disability "showing that 
your pre-existing low back condition became permanently worse 
as a result of your service."  A diagnosis of that condition 
and competent medical evidence of a relationship between that 
condition and service was also specifically requested.  The 
Board further notes that this notice was also supplied to the 
veteran in an October 1992 letter which advised the veteran 
as to the reasons for the original denial of his claim and 
was further repeated in detail in the April 1998 rating 
decision and the April 1999 SOC.  As such, the veteran was 
again advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006).    

Specifically regarding the VCAA, the AOJ informed the veteran 
of VA's duty to assist him in the development of his claims 
in a letter dated January 12, 2004.   This letter advised the 
veteran of the provisions relating to the VCAA.  The veteran 
was advised that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the January 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  This notice complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection and is also pursuing initial claims of 
entitlement to service connection.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection and from denial of the 
initial service connection claims.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned as to 
any matter.  

The veteran's request to reopen his claim of entitlement to 
service connection for a lumbar spine disability was denied 
based on a lack of new and material evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  
The veteran's claims of entitlement to service connection of 
thoracic and cervical spine disabilities were also denied 
based on a lace of evidence as to (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted voluminous 
evidence and argument in support of his claims, the tenor of 
which leads the Board to conclude that he is well informed 
and aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].   

One final comment as to notice is in order.  Review of the 
record reveals that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
lumbar spine claim, which was by rating decision in April 
1998. The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudication in April 1998 was clearly 
both a legal and a practical impossibility. Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-
2004.

Crucially, the veteran was provided with VCAA notice through 
the January 2004 letter and his claim was readjudicated in an 
August 2004 SSOC, after he was provided with the opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice. Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).



(i.)  The lumbar spine claim

As is discussed elsewhere in this decision, the issue of the 
veteran's entitlement to service connection for a lumbar 
spine disability involves the preliminary matter of whether 
new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

(ii.)  The thoracic and cervical spine claims

Unlike the lumbar spine claim, VA's duty to assist fully 
attaches.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
service medical records, private treatment records and VA 
treatment records.  

To the extent that certain hospital records or private 
treatment records were unavailable or required a fee for 
release, the veteran has been informed of those facts in 
writing.  The veteran has not elected to pay the necessary 
fees in order to obtain certain private records, nor has he 
furnished them himself.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Thus, if any deficiency exists in the record due to 
the lack of these medical treatment records (and it is by no 
means certain that such records would add anything to an 
understanding of the case) this is the veteran's fault.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran was provided with VA 
medical examinations in July 2000 and January 2005.     

In February 2006, the veteran's accredited representative 
suggested that this case be remanded so that another VA 
examination be conducted.  As indicated below, the record on 
appeal contains numerous medical records, including reports 
of prior VA examinations as well as numerous records arising 
from the veteran's stay with the Wisconsin Department of 
Corrections.  With one inconsequential exception, none of the 
recent medical records indicates that the claimed spinal 
disabilities in fact exist.  As the Court has stated: "VA's . 
. . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The Board declines 
to devote additional public resources to these claims.   

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.




	(CONTINUED ON NEXT PAGE)





1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.  

Pertinent law and regulations
Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Specifically with respect to element (1), it is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See, 
e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].
Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)]. The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in August 1997, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


Analysis

The unappealed October 1992 RO decision which denied 
entitlement to service connection for a lumbar spine 
disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §  20.1103 (2005).  As explained above, the veteran's 
claim for service connection may be reopened if he submits 
new and material evidence. 
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001). 
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e., after 
October 1992) evidence must be considered either separately 
or with reference to the entire record in order to fairly 
decide the claim.  

At the time of the RO's 1992 decision it had been established 
that the veteran entered his first period of service with a 
prior history of a lower back injury and complaints of low 
back pain.  The same is true of the second period of 
enlistment.  [As has been discussed some detail above, the 
third period of enlistment, in which he fraudulently 
concealed his lumbar spine disability, is not even for 
consideration.]  The veteran's complaints of back pain during 
his first two periods of service were also established at the 
time of the October 1992 RO decision.   

What had not been established at the time of the prior final 
denial in October 1992 was the following: evidence of a 
currently diagnosed disability; evidence of in-service 
aggravation of the pre-existing low back condition during the 
first or second periods of service, or evidence tending to 
show that there was in fact no pre-existing back disability.  

Evidence added to the claims folder since the October 1992 
decision includes VA compensation and pension examinations 
which were undertaken in December 1997 and July 2000, a 
medical file from the Wisconsin Department of Corrections, 
private hospital records and numerous statements submitted by 
the veteran.  

Concerning the evidence contained in the veteran's 
statements, the veteran continues to contend that he suffers 
from a low back disability which is related to or was 
aggravated by his military service.  Such statements are 
essentially repetitive of statements he previously made.  As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992). 

Further, such lay statements as to medical matters (to 
include the existence of a current disability as well as its 
etiology) are not competent and cannot be considered new and 
material as to the question of the existence of a currently 
diagnosed disability or the relationship between that 
disability to events in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The medical evidence that has been submitted since 1992 shows 
some reports of low back pain, but fails to demonstrate that 
the veteran suffers from a diagnosed low back disability.  
Most recently, in a July 2000 VA examination and a January 
2000 Wisconsin Department of Corrections examination, the 
veteran's lumbar spine complaints were documented as pain 
only, without a confirmed diagnosis.  
A symptom, such as pain, in and of itself does not constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].  The veteran has been repeatedly advised 
of this requirement for the establishment of service 
connection, including in the letter accompanying the October 
1992 denial, the April 1998 rating decision which denied the 
current claim, the April 1999 SOC concerning the current 
claim and in the September 13, 2003 VCAA letter.  He has 
presented no competent medical evidence of this crucial 
point.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

The additionally added evidence is not "material" because it 
is not so significant that it must be considered in order to 
decide fairly the merits of the claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].

Thus, a careful review of the additionally submitted evidence 
shows that it does not include any significant evidence as to 
any of the reasons why the claim was denied in 1992.  That 
is, the veteran has submitted no competent evidence of a 
currently diagnosed low back disability, and he has submitted 
no new evidence as to the alleged incurrence or aggravation 
of such claimed disability during his periods of service.  
See Evans, supra. 

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that he has a current lumbar spine disability that is related 
to service.  The evidence which he has submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and it is thereby not 
material.  The additionally submitted evidence thus does bear 
directly and substantially on the matter at issue.  See 38 
C.F.R. § 3.156 (2001).  Therefore the claim is not reopened, 
and the benefits sought on appeal are denied.  

2.  Entitlement to service connection for a thoracic spine 
disability.  

Pertinent law and regulations

Service connection

The law and regulations generally pertaining to service 
connection claims has been set forth above and will not be 
repeated. 



Standard of review

A different standard of review applies to issues involving 
original claims.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to service connection for 
a thoracic spine disability.  Essentially he contends that 
various injuries he suffered during his periods of active 
duty caused a disability of the thoracic spine.  He further 
contends that there is a medical record which shows a current 
hematoma of the thoracic spine.  

With respect Hickson element (1), current disability, there 
is of record no competent medical evidence which documents 
the existence of a diagnosed thoracic spine disability.  
Indeed, a June 1999 x-ray showed a normal thoracic spine.  
Further, a July 2000 VA examination showed no diagnosis of 
any thoracic spine disability.    

The veteran has reported that he was diagnosed with a 
hematoma of the thoracic spine.  However, he has submitted no 
medical evidence documenting this, despite instructions from 
VA to submit any and all evidence in support of his claim.  
As has been discussed above, he bears a responsibility to 
support his claim.  See 38 U.S.C.A. § 5107(a) and Wood, 
supra.       

To the extent that the veteran himself contends that he 
suffers from a disability, including a thoracic spine 
hematoma, as discussed above he is not a competent source of 
evidence of medical diagnosis and such is not reflected in 
the competent medical evidence.  See Espiritu, supra. 

Hickson element (1), current disability, has not been met.  
On that basis alone, the claim fails.  A preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection of a thoracic spine condition.  The 
benefit sought on appeal is accordingly denied.  

3.  Entitlement to service connection for a cervical spine 
disability.  

Analysis

The veteran is also seeking entitlement to service connection 
for a cervical spine disability.    

Concerning Hickson element (1), current disability, the 
January 2000 correctional facility examination indicated a 
diagnosis of degenerative joint disease (DJD) of the 
veteran's cervical spine.  However, December 1997, July 2000 
and January 2005 VA medical examinations, as well as the 
remainder of the veteran's correctional medical records for 
the period between 1986 and 1994 noted only intermittent 
reports of cervical spine pain and or stiffness, with no 
underlying disability diagnosed.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

With respect to the January 2000 correctional medical 
facility examination, the Board finds that it is of little 
weight of probative value on the matter of the diagnosis of a 
cervical spine disability.  Specifically, in the record, the 
examiner states that the examination was under thirty minutes 
in length and as such "some detail of [history] cannot be 
recorded here."  

Moreover, it does not appear that the examiner had access to 
the veteran's prior medical history as he also notes a 
history of post-traumatic stress disorder "related to 
Vietnam military service."  Any examination undertaken with 
reference to the veteran's medical history would have 
disclosed the veteran's complete lack of Vietnam service.  It 
thus appears that the veteran was providing the examiner with 
manifestly false information.  It appears that the diagnosis 
of DJD of the cervical spine was made based on the veteran's 
history only.  As such, the diagnosis is not better than the 
history itself.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative]. 

The Board further notes that the January 2000 examiantion 
contained a specific finding of "definite psychosomatism and 
hypochondriasis." [emphasis as in the original].  

The January 2000 reference to a cervical spine disability is 
not replicated in any other evidence of record.  Notably, a 
July 2000 VA x-ray and the January 2005 VA examination (both 
of which occurred after January 2000) are pertinently 
negative for a diagnosis of DJD of the veteran's cervical 
spine.  The veteran's prior records, including a December 
1997 VA examination and a June 1999 hospital x-ray, are 
pertinently negative for a diagnosed cervical spine 
disability.  

Therefore the Board finds that the one isolated finding of a 
cervical spine disability, which appears to be based on an 
inaccurate self report by the veteran, is outweighed by the 
volume of records before and after it, including x-ray 
records.  Accordingly, Hickson element (1) is not met and 
this claim also fails on that basis.   

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau, supra.  
The criteria for the establishment of service connection are 
not met and the benefits sought on appeal are denied.  
  

ORDER

The veteran's request to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability is denied.     

Entitlement to service connection for a thoracic spine 
disability is denied.    

Entitlement to service connection for a cervical spine 
disability is denied.    




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


